Citation Nr: 0727733	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  03-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pinched nerve.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for lower 
extremity paralysis.  

3.  Entitlement to service connection for a low back 
disability.  

4.  Entitlement to service connection for a right hip 
disability.  

5.  Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from May 1952 to March 1956 
and from December 1956 to January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In that rating decision, in pertinent part, 
the RO denied the claims listed on the title page, and the 
veteran's disagreement with the denial of those claims led to 
this appeal.  During the course of the appeal, the veteran 
moved to Illinois and then to Washington.  In April 2007, the 
veteran and his son testified from the Seattle RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC.  

The record shows that the Chicago RO previously denied 
service connection for pinched nerve and lower extremity 
paralysis in an unappealed rating decision in dated in 
November 1991.  By operation of law, the unappealed rating 
decision became final (hereinafter also referred to as 
finality).  See 38 U.S.C.A. § 7105 (West 2002).  During the 
course of this appeal, in particular in its January 2007 
supplemental statement of the case, the Seattle RO 
adjudicated the pinched nerve claim and lower extremity 
paralysis claim on the merits-without regard to finality.

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  Whether new and 
material evidence has been presented is a jurisdictional 
issue for the Board and what the RO determined in this regard 
is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167 (1006).  For this reason, 
the Board has styled the issues to reflect that finality had 
attached to the previous rating decision that denied service 
connection for a pinched nerve and service connection for 
lower extremity paralysis.  


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1991, 
the Chicago RO denied service connection for a pinched nerve 
and lower extremity paralysis.  

2.  Much of the evidence added to the record since the 
November 1991 rating decision is new, but it is not so 
significant that it must be considered to fairly decide the 
merits of either the claim for service connection for a 
pinched nerve or for lower extremity paralysis; the remaining 
evidence added to the record consists of duplicates of 
evidence previously of record or is redundant and cumulative 
of that previously of record.  

3.  The evidence does not establish that any current low back 
disability, right hip disability, or right shoulder 
disability, including arthritis, had its onset in service or 
was manifest until many years after service, nor is there 
competent evidence that relates any such disability to 
service or any incident of service.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1991 rating 
decision that denied service connection for a pinched nerve 
and paralysis of the lower extremities is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

2.  The November 1991 rating decision that denied service 
connection for a pinched nerve and lower extremity paralysis 
is final, and the claims are not reopened.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200 (2006).  

3.  Neither a low back disability, a right hip disability, 
nor a right shoulder disability was incurred in or aggravated 
by active service, nor may arthritis of the lumboscaral 
spine, the right hip, or right shoulder be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  The VCAA revised VA's 
obligations in two significant ways.  First, VA has a duty to 
notify the appellant of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103.  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

With respect to a claimant seeking to reopen a previously 
denied service connection claim, VA's duty to notify includes 
advising the claimant of evidence and information necessary 
to reopen the claim and notice of the evidence and 
information necessary to establish entitlement to the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In Kent, the United States Court of 
Appeals for Veterans Claims (Court) held that in the context 
of a claim to reopen, VA must look at the bases for the 
denial in the prior decision and provide the claimant with 
notice that describes what evidence would be necessary to 
substantiate that element or those elements of the underlying 
claim that were found insufficient in the previous denial.  
Id.  

In this case, with respect to the pinched nerve and lower 
extremity paralysis claims, the Reno RO, in a February 2002 
letter, told the veteran that new and material evidence was 
needed to reopen the pinched nerve and paralysis claims and 
that this meant evidence not previously submitted and 
evidence would support that these conditions began in or were 
aggravated by his military service.  In addition, in the 
February 2002 letter, the RO notified the veteran that to 
establish entitlement to service-connected compensation 
benefits the evidence must show three things:  (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease, 
and the RO explained that for certain presumptive conditions 
the evidence must show the condition was diagnosed within a 
certain time after service, usually a year; (2) a current 
physical or mental disability shown by medical evidence; and 
(3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained this 
was usually shown by medical records or medical opinions.  In 
addition, the RO provided a list of kinds of evidence the 
veteran could send that might help make a favorable decision 
on his claims.  

In the February 2002 letter, the RO told the veteran that VA 
would get VA medical records he told them about and would 
request other records, including private medical records, he 
identified and for which he provided release authorizations.  
The RO advised the veteran that it might expedite the 
processing of his claims if he obtained the medical evidence 
himself and sent it to VA.  The RO reported that it had 
requested his treatment from the VA facility in Las Vegas, 
Nevada, and notified the veteran that he should identify any 
other VA facilities where he had received treatment and the 
date(s) and it would obtain copies of those records. 

In view of the foregoing, the Board finds that the prior to 
the adjudication of his claims, the veteran was effectively 
informed to submit all relevant evidence in his possession 
and that he received notice of the basis of the prior denial 
of his pinched nerve and lower extremity paralysis claims, 
the evidence needed to substantiate each of the claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the Dingess requirements, the RO did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  Despite the 
inadequate notice provided to the veteran on these elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where Board addresses question not addressed 
by agency of original jurisdiction, Board must consider 
whether veteran has been prejudiced thereby).  In this case, 
the pinched nerve and lower extremity paralysis service 
connection claims may not be reopened, which renders moot any 
question as to disability rating or effective date.  Further, 
the preponderance of the evidence is against the claims for 
service connection for a low back disability, right hip 
disability, and right shoulder disability, which renders moot 
any question of disability rating or effective date 
pertaining to those claims.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity provide hearing 
testimony, which he did at the April 2007 videoconference 
hearing.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The veteran 
has been provided VA examinations, and the RO obtained 
various VA treatment records.  

No medical opinions have been sought by VA in this case.  In 
this regard, the Board notes that relative to the claims for 
service connection for a low back disability, right hip 
disability, and right shoulder disability there is no 
credible evidence that indicates that any of those 
disabilities may be associated with an established event or 
injury in service.  The only indication of such a 
relationship comes from the veteran himself, and as will be 
explained in the discussion of the claims, the record shows 
that the medical histories he has given and his statements in 
support of his claims and his hearing testimony may not be 
regarded as credible.  Further, because new and material 
evidence as not been presented to reopen the pinched nerve 
and lower extremity paralysis claims, VA has no duty to 
provide a medical examination or obtain a medical opinion.  
See 38 C.F.R. § 3.159( c)(4)(iii).  The veteran has submitted 
duplicates of some of his service medical records, but has 
not identified any other evidence related to his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Relevant law and regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence of arthritis will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Finality/new and material evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2006).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The veteran filed his current claims for service connection 
for a pinched nerve and lower extremity paralysis in 
June 2001, and 38 C.F.R. § 3.156(a) as in effect at that time 
governs his claims.  Under that version of the regulation, 
new and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of an 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
analysis beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett, at 1384; see also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Pinched nerve and lower extremity paralysis

The veteran contends that as a result of a fall from fire 
truck in service he received an injury that caused a pinched 
nerve and paralysis of both lower extremities that lasted for 
weeks.  He filed his initial service connection claim 1991, 
and in a November 1991 rating decision, the RO denied service 
connection for a pinched nerve and lower extremity paralysis.  
The RO notified the veteran of that decision and his 
appellate rights; he did not appeal.  

Evidence of record at the time of the November 1991 rating 
decision included the veteran's service medical records.  
Those records include no mention of a pinched nerve or lower 
extremity paralysis.  They do show that on November 11, 1966, 
the veteran was seen at a dispensary after he fell off of a 
fire truck and hit his head.  He reported a headache and said 
he had amnesia of the entire incident.  He complained of 
feelings "like electricity" through his upper extremity.  
There was tenderness in the occipital area and cervical area.  
He saw a physician who noted that the veteran had been 
unconscious approximately one to two minutes but had an 
essentially normal neurology evaluation and would be grounded 
for one month followed by neurological evaluation.  An AF 
Form 1042, Medical Recommendation For Flying Duty, dated 
November 11, 1966, shows that the veteran was to be grounded 
from flying duties for an estimated 30 days.  The examiner 
checked a box indicating it was not due to serious illness.  

In December 1966, the veteran was referred from the 
dispensary for an evaluation at the neurology clinic at the 
93rd Evacuation Hospital.  It was noted that the veteran had 
suffered a head injury in November 1966 following a fall from 
a truck and had been unconscious for one to two minutes.  It 
was requested that the veteran be re-evaluated for return to 
flying status.  The neurologist who evaluated the veteran 
stated that no neurological deficits were present and said he 
saw no reason for delaying return to flying status.  An AF 
Form 1042 dated December 19, 1966, recommended removal of 
grounding and stated there was no serious illness.  The entry 
in Block 10, Estimated Duration of Incapacity To Fly, was 30 
days, and the entry in Block 16, Total Days of 
Incapacitation, was 38 days, and it was stated there were 
"0"days duration in a medical facility.  The diagnosis was 
syncope, due to trauma, unconscious 1-2 minutes, fell from 
fire truck November 11, 1966, Bien Hoa Air Base, Vietnam.  

The report of a physical examination for "Initial Flying 
Class III" in June 1967 shows that the veteran gave a 
history of measles and chicken pox in childhood, sinusitis in 
April 1965, and was noted to have had a period of 
unconsciousness for one to two minutes in November 1966 when 
he fell from a fire truck.  He denied all other medical or 
surgical history.  On clinical examination, the veteran's 
head and neck were evaluated as normal as were his lower 
extremities.  At a neurology clinic consultation on the same 
date in June 1967, the veteran was noted to have fallen from 
a fire truck in November 1966.  The history was that he 
struck his head and was unconscious for one to two minutes.  
At the neurology clinic, the veteran said he actually did not 
think he was unconscious at any time, but was stunned.  He 
said he had had no problems since then, no headache, no 
trouble thinking, and no neurological problems at all.  The 
physician stated that physical examination was normal and 
that an electroencephalogram was normal.  The impression was 
no neurological disease, and the physician said the veteran 
was qualified for flying.  

The service medical records also include the report of a 
periodic examination in July 1970 and the report of the 
veteran's March 1972 retirement examination.  At both 
examinations, the veteran's head, neck, and lower extremities 
were evaluated as normal.  

At the time of the November 1991 rating decision, the record 
also included the report of an October 1991 VA general 
medical examination and the report of a November 1991 VA 
neurology examination.  At the general medical examination, 
the physician evaluated the veteran's head, face and neck as 
normal.  On neurological evaluation at that time motor status 
was within normal limits, sensory status was within normal 
limits, deep tendon reflexes were normal, and gait was 
normal.  

At the November 1991 neurology examination, the veteran 
reported that in 1967 when in Vietnam, he fell from a 
helicopter, lost consciousness for a short time and 
immediately afterwards became paraplegic for 4 to 6 weeks.  
He currently complained of low back pain with bilateral 
radiation to the knees for the past 10 years. The veteran 
said that at times the pain became more intense.  The 
physician said that physical examination was remarkable for 
the obesity of the veteran.  Range of motion of the trunk 
movements were within normal limits.  Cranial nerves were 
within normal limits.  Muscle strength was 5/5, and tone was 
normal.  Deep tendon reflexes were 1+ and symmetrical.  
Sensation to pin prick, touch, vibration, and position was 
within normal limits.  Gait was within normal limits, but the 
veteran did tandem walking with difficulty.  There was no 
spasm of the paraspinals, and there was no tenderness of the 
spine on percussion or palpation.  The impression was lumbar 
myofascial strain.  

In the November 1991 rating decision, the RO denied service 
connection for a pinched nerve and lower extremity paralysis 
on the basis that the service medical records show no 
treatment for a pinched nerve or for paralysis.  In a 
December 1991 letter, the RO informed the veteran of its 
denial of his claims and provided notice of his appellate 
rights.  The veteran did not appeal the November 1991 rating 
decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  

Evidence added to the record includes copies of service 
medical records and a copy of the report of the November 1991 
VA neurology examination.  Other evidence added to the record 
consists of VA medical records dated from March 1980 to 
December 2006.  

A VA medical certificate shows that in September 1982 the 
veteran complained of dizziness when sitting or lying down. 
He reported a sensation of spinning and said he sometimes had 
left arm numbness.  The veteran said that in the service he 
was in a helicopter crash and was unconscious for 24 hours 
and paraplegic for two weeks.  After examination, the 
impression was a question of benign positional vertigo and 
question of hyperventilation.  

Among the added records are those concerning VA 
hospitalization in July 1989 for participation in a study for 
diabetic control.  The history and physical examination 
report shows that the veteran gave a history of an airplane 
injury in service and said he was paralyzed for four weeks 
and resolved spontaneously to normal.  As to the neck and 
musculoskeletal systems, the veteran gave no history of pain 
or rigidity of the neck and no history of pains, ache, or 
cramps of the musculoskeletal system.  On examination, muscle 
power was 5/5 all over, and tone was normal.  Sensation and 
reflexes were intact, and gait was normal.  

The veteran was also hospitalized in from September 1989 to 
October 1989 in conjunction with the VA diabetic control 
study.  On admission, he gave a history of no surgeries as an 
adult.  He reported having had gunshot injury in 1968 and 
said he was a helicopter pilot.  He said he had a neck injury 
and had paraplegia for five weeks with complete resolution in 
five weeks.  On examination, cervical spine maneuvers were 
within normal limits, and there was no tenderness.  All 
reflexes and sensations were within normal limits.  The 
impression included neck injury stable.  Later in 
October 1989 the veteran was readmitted to the VA hospital 
for regulation of his blood sugar.  In separate notes on the 
day of admission, it was noted that the veteran reported that 
in Vietnam in 1968 he suffered from a gunshot wound in the 
lumbar area and developed paraplegia.  That examiner reported 
neurology examination was within normal limits.  In the other 
admission note it was noted that the veteran gave a history 
of "paralyzed spine" in Vietnam with total recovery.  

In conjunction with VA hospitalization in November 1989 
related to the diabetes study, the report of the veteran's 
history and physical examination shows that at that time the 
veteran gave a history of spinal cord trauma after he was 
shot down from a helicopter in 1967 with temporary lower 
extremity paralysis, but full resolution.  On physical 
examination, the veteran's neck was supple, examination of 
the lower extremities was negative, and neurological 
examination was normal.  

In a statement received at the RO in March 2002, the veteran 
stated that in November 1966 he fell from a fire truck, hit 
his head and was unconscious.  He stated he was taken to the 
93rd Evacuation Hospital at Long Bien, Vietnam.  He said he 
was paralyzed from the waist down for approximately 4 weeks.  
He said he also had amnesia and that the doctor said he had 
pinched nerves in his neck.  The veteran said that as soon as 
he was able to walk, he asked to be put on flying status 
again.  

At a VA examination for diabetes in August 2002, it was noted 
that the veteran gave a history of having been in traction 
for five weeks and paralyzed in Vietnam.  At a VA examination 
of the cervical spine conducted in October 2002, the veteran 
complained of neck pain and stiffness; the diagnosis after 
clinical examination was morning neck stiffness likely 
arthritis, pending X-ray results.  

At a VA examination in October 2002, the veteran noted some 
tingling in both hands, which he said lasted for 4 to 5 
minutes, occurred approximately two to three times per week, 
and had been going on for the last seven years.  He described 
it as only involving the wrists going distally.  After 
examination, the diagnosis was intermittent peripheral 
neuropathies, bilateral and brief, unknown etiology.  

A VA nursing admission note dated in April 2003 shows the 
veteran reported chronic pain with radiation to his neck, 
back, and shoulders.  This was on admission for a VA 
hospitalization in April 2003 for depression.  In the history 
and physical examination report the day following admission, 
the veteran gave a history of having fallen on his neck 
in 1966 with temporary paralysis from the waist down.  He 
said he had had chronic neck pain since 1966, but not at the 
moment.  On examination, the examiner described the neck as 
supple with full range of motion.  The examiner said "[h]e 
has chronic pain from previous surgery."  The examiner 
described the extremities as without pain, clubbing, cyanosis 
or edema; peripheral pulses were in tact.  The cranial nerves 
were intact; deep tendon reflexes were 2+; and grip was 
5+/5+.  The assessment after physical examination was 
insulin-dependent diabetes mellitus, hypertension, and 
glaucoma.  

The record includes the report a January 2005 VA neurology 
consultation undertaken following a nose bleed and dizziness.  
On examination, muscle strength in the upper and lower limbs 
was 5/5 throughout, and muscle tone was normal.  Sensation 
and coordination were normal.  There was normal gait, with 
slightly unsteady tandem walking.  The physician's assessment 
was that the veteran had no abnormalities on neurological 
examination.  

A VA mental health clinic noted dated in July 2005 shows that 
at that time the veteran reported that in service he fell off 
a truck on his head and was paralyzed from the waist down for 
six weeks and had amnesia.  He said he thought he was 
unconscious for three days.  He said he was able to return to 
duty after two months.  The veteran also described other 
events in service and said he had a Silver Star, Bronze Star, 
and a Purple Heart.  

In May 2006, the veteran submitted a copy of a part of the 
Medical Recommendation For Flying Duty dated 19 December 
1966, the original of which is included in his service 
medical records.  In Block 10, Estimated Duration of 
Incapacity to Fly, the typewritten entry on the original form 
is 30 days; on the photocopy submitted by the veteran, 
handwritten changes show that number as 1080 days.  

At the April 2007 hearing, the veteran testified that in his 
opinion the physical problems he has with a pinched nerve in 
his neck stemmed from service.  The veteran's representative 
noted that the veteran had said he was in traction for a few 
weeks and then had some paralysis of the lower extremities 
after he had fallen from a truck.  

As noted earlier, according to the law applicable to this 
claim, evidence is considered to be new if it was not 
previously submitted to agency decisionmakers and is not 
cumulative or redundant.  The evidence is material if it 
bears directly and substantially upon the specific matter 
under consideration and, by itself or in connection with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  New evidence is material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

The service medical records submitted by the veteran 
subsequent to the November 1991 rating decision cannot be new 
as they are simply duplicates of evidence previously of 
record.  Further, the statement received the veteran in 
March 2002, his April 2007hearing testimony, and the 
histories reported in his VA medical records are essentially 
cumulative and duplicative of the history he gave at the 
November 1991 VA neurology examination to the effect that he 
fell in service, believed he had a pinched nerve in service 
and asserted his lower extremities paralyzed for weeks.  
Although such statements were newly created, the veteran 
essentially reiterated his prior history of a pinched nerve 
and lower extremity paralysis he gave in November 1991.  This 
recounting is not new; rather, it is a retelling of the 
contentions previously considered when his claims were 
initially adjudicated in the November 1991 rating decision.  
See Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

Although the VA medical records are new, none of them 
includes a finding or diagnosis of a pinched nerve, paralysis 
of the lower extremities, or residuals thereof.  The Board 
thus finds that this evidence is not material to reopen 
either the pinched nerve or lower extremity paralysis claim 
as it in no way indicates that the veteran had a pinched 
nerve or lower extremity paralysis in service, which was the 
basis of the denial of the claims in November 1991.  

Further, to the extent that the veteran's contentions reflect 
his opinion that he had a pinched nerve and lower extremity 
paralysis in service and continues to have a pinched nerve 
and lower extremity paralysis related to service, the Board 
points out that the veteran, as a lay person, is not 
competent to opine on medical matters such as diagnosis or 
cause of a claimed disability, nor may his lay assertions as 
to medical matters suffice to reopen his claim.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492-95 (1992).  Absent new evidence of a pinched nerve or 
lower extremity paralysis in service, the veteran's attempt 
to reopen his claims for a pinched nerve and lower extremity 
paralysis cannot succeed, and the appeal as to those claims 
must be denied.  




Low back disability, right hip disability, right shoulder 
disability

The veteran is seeking service connection for low back 
disability, right hip disability and a right shoulder 
disability.  He has not offered any specific contentions in 
support of these claims.  

Background

The veteran's service medical records show that in 
January 1962 the veteran complained of pain in his right 
shoulder and reported that he slept on his right shoulder on 
a very hard bed.  He reported there was no limitation of 
motion or pain present at that time.  The examiner 
recommended hot soaks and advised the veteran to return if it 
was not better.  The service medical records do not otherwise 
mention complaints or findings concerning the right shoulder, 
nor do they include any complaint, finding, or diagnosis 
related to the low back or right hip.  As noted earlier in 
the decision, the service medical records show that the 
veteran had a head injury when he fell from a fire truck in 
November 1966.  He was reportedly unconscious for one to two 
minutes, but neurological examination was normal.  He was 
restricted from flying until December 1966 at which time 
another neurological evaluation was normal.  At the Initial 
Flying Class III examination in June 1967, at a periodic 
examination in July 1970, and at his retirement physical 
examination in March 1972, examiners evaluated the veteran's 
upper extremities, lower extremities, and spine as normal.  
The March 1972 examination report bears a stamp stating 
approved for retirement October 1972 and valid through 
March 1973.  

As was noted earlier, the record includes VA medical records 
dated from March 1980 to December 2006.  Those records 
include no complaints or findings related the low back, right 
hip, or right shoulder prior to the VA examination in 
October 1991.  At that time, the veteran said that his back 
hurt when he stood up too long.  The examiner noted the 
veteran had some back pain but no limitation of motion.  At 
the November 1991 VA neurology examination, the veteran 
complained of low back pain with bilateral radiation to the 
knees for the past 10 years.  The impression after 
examination was lumbar myofascial strain.  

At VA December 1995 medical examination in conjunction with 
vocational counseling, the veteran gave a history of having 
been a laborer until February 1995.  He denied low back pain 
and said he could handle heavy lifting.  On examination, he 
was noted to be ambulatory with normal gait.  The impression 
was diabetes mellitus.  

The Board also notes that VA mental health clinic notes show 
that in April 1996 the veteran said that he was a helicopter 
pilot in Vietnam, got shot down and lost his crew.  At 
another visit in April 1996, the veteran said he had two 
tours in Vietnam.  At yet another visit, he gave a history of 
having been in combat in Korea and Vietnam and said he was 
wounded in combat.  

A VA outpatient record dated in August 2001 shows that the 
veteran gave a history of falling on his back in service, and 
examiner said the veteran was apparently hospitalized for it.  
The examiner noted the veteran was now complaining of hip and 
back pains and that the veteran thought it was related to his 
fall in the military.  There was no pertinent examination at 
that time.  

A VA outpatient clinic note dated in February 2002 shows that 
the veteran complained of right hip pain for the past 10 days 
with no history of injury or trauma.  He said he had this 
pain chronically but said it had been worse in the last 10 
days.  On examination, there was normal range of motion of 
the right hip.  The clinical diagnosis was rule out 
degenerative joint disease of the right hip.  February 2002 
VA X-rays of the right hip revealed no evidence of bone or 
joint abnormality.  The impression was normal right hip.  

A March 2002 report from the National Personnel Records 
Center states that the veteran served in Vietnam from 
April 1966 to April 1967.  This is confirmed by the veteran's 
service personnel records, which show that the veteran had 
one period of service in Vietnam from April 1966 to 
April 1967.  Those records show that he was trained as a 
firefighter and fire protection specialist.  

VA fee basis X-rays of the right hip taken in August 2002 
showed degenerative changes involving the hip joint.  At the 
same time, VA fee-basis X-rays of the lumboscaral spine 
showed what the radiologist described as fairly advanced 
degenerative changes with severely narrowed L5-S1 
intervertebral disc space and fairly extensive endplate 
hypertrophic changes.  X-rays of the right shoulder showed 
degenerative changes involving the acromioclavicular joint.   

At a VA examination in November 2002, the veteran complained 
of right shoulder pain and difficulty with internal rotation 
and adduction.  He said this had not "locked up" since 
1993.  He complained of intermittent right hip pain and said 
it gave way 15 months ago only for a few moments.  The 
examiner noted he did not review any right shoulder X-rays 
and reported he reviewed the February 2002 right hip X-rays.  
After examination, his diagnoses were right shoulder 
subjective degenerative joint disease and right hip pain, 
etiology unknown, normal radiology findings.  VA medical 
records do not further mention the veteran's low back, right 
hip, or right shoulder explicitly.  At the January 2005 VA 
neurology consultation following a nosebleed and dizziness, 
on review of systems, the musculoskeletal system was 
negative.  

In May 2006, in addition to the altered Medical 
Recommendation for Flying Duty dated in December 1966, which 
was discussed earlier, the veteran submitted a photocopy of a 
DD Form 214 for the service period from December 1964 to 
September 1968.  The listed decorations and medals include 
"Purple Heart," "Bronze Star," and "Silver Star," none 
of which is listed on the DD Form 214 for same period 
(December 1964 to September 1968), which was received at the 
Chicago RO in May 1973.  Neither the Purple Heart, Bronze 
Star, nor Silver Star is listed among the veteran's awards on 
his AF Form 7, Airman Military Record.  The Board further 
notes that the record includes a DD Form 215 dated in 
November 2003 showing the DD Form 214 with separation date in 
September 1968 was corrected to add the Republic of Vietnam 
Gallantry Cross w/Palm, unit citation badge.  It does not 
mention the Purple Heart, Bronze Star, or Silver Star.  

At his April 2007 hearing, the veteran indicated that in his 
opinion the physical problems that he has today stemmed from 
service.  The veteran's son testified that the veteran had 
expressed to him that he has had lingering pains since he was 
injured in service.  

Analysis

Based on the evidence outlined above, the Board must 
determine whether the criteria for service connection for a 
low back disability, right hip disability, and right shoulder 
disability have been met.  

Degenerative changes of the lumboscaral spine, right hip, and 
right shoulder were not shown until decades after service 
precluding the grant of service connection for arthritis of 
any of these joints on a presumptive basis.  Further, there 
is no medical evidence that relates any current low back 
disability, right hip disability, or right shoulder 
disability to service or any incident of service.  Although 
the veteran is competent to report that he fell on his back 
in service, this is not borne out by his service medical 
records, which include no entries concerning a back injury, 
right hip injury, or right shoulder injury or in service.  
Although there was one complaint concerning right shoulder 
pain in 1962, the right shoulder was not mentioned again in 
the service medical records.  Further, there was no history 
of any back, right hip, or right shoulder injury at his 
separation examination, and the spine, lower extremities, and 
lower extremities were evaluated as normal at that time.  

To the extent that the veteran is suggesting that he has had 
low back, right hip, or right shoulder symptoms since 
service, including since the fall from the fire truck in 
November 1966, the Board cannot find that the veteran's 
suggestion is credible.  The Board doubts the veteran's 
credibility because of statements he has made regarding his 
activities in service that are not borne out by his service 
records, which, for example, show foreign service in Japan 
and Vietnam, but not in Korea, thus casting doubt on his 
statements that he was in combat in Korea.  Further, he has 
told VA health care providers he had two tours in Vietnam, 
but service records show he had one tour of service in 
Vietnam.  Additionally, the veteran's credibility is 
undermined by his submission of records that have apparently 
been altered, such as the copy of Medical Recommendation for 
Flying Duty dated in December 1966 submitted by the veteran 
showing 1080 days estimated flying incapacity versus the 30 
days on the original as well as the DD Form 214 the veteran 
submitted showing he received the Bronze Star, Silver Star, 
and Purple Heart medals, which is contradicted by other 
evidence of record.  The Board therefore does not accept as 
credible any statement or implied contention by the veteran 
that he injured his low back, right hip, or right shoulder or 
that he has had continuing low back, right hip, or right 
shoulder symptoms since service.  

Further, the veteran's implicit opinion that any current low 
back disability, right hip disability, or right shoulder 
disability, including arthritis, standing on its own, is 
insufficient to establish that any such disability is 
causally related to service or had its onset in service.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on these matters.  It is 
now well established that a lay person such as the veteran is 
not competent to opine on medical matters such as diagnoses 
or etiology of medical disorders, and his opinion that any 
current low back disability, right hip disability, or right 
shoulder disability, including arthritis, is causally related 
to service or had its onset in service is therefore entitled 
to no weight of probative value.  See, Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The preponderance of the evidence is clearly against the 
claims for service connection for a low back disability, 
right hip disability and right shoulder disability, which 
precludes the application of the benefit of the doubt 
doctrine as to those claims.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  It is the 
conclusion of the Board that there is no basis to establish 
service connection for a low back disability, right hip 
disability, or right shoulder disability on a direct or 
presumptive basis, and the claims must be denied.  






ORDER

New and material evidence not having been presented, the 
claim for service connection for a pinched nerve is not 
reopened, and the benefit sought on appeal is denied.  

New and material evidence not having been presented, the 
claim for service connection for lower extremity paralysis is 
not reopened, and the benefit sought on appeal is denied.  

Service connection for a low back disability, including 
arthritis, is denied.  

Service connection for a right hip disability, including 
arthritis, is denied.  

Service connection for a right shoulder disability, including 
arthritis, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


